Gilchrist, C. J.
In.order to entitle Davis to pay for his sendees, he must have made a report to the superintending school committee, of the number of scholars, male and female, that have attended, the branches of learning taught, and the progress made. Act of July 8, 1846, § 2 p. 297; Comp. Laws 179 § 19. The case finds that he made a report, (called a register in the case,) but it was not signed, and was otherwise defective.
The fáct, then, being, that he did not make such a report as the law required, he was not entitled to .compensation for his services. Whether, if it had not appeared affirmatively that the report was defective, the certificate of the superintending school committee, supposing one to be required, would be competent evidence that such a report was made-as the law required, is a question that need not be determined at present. As we know what the report was, their ' certificate cannot make it anything different from the facts, and those show it to have been defective. Moreover, their certificate is not made in pursuance of any duty imposed on them by law. It is a mere voluntary statement, made by third persons, who could be witnesses, and is essentially hearsay evidence.
As Davis was not entitled to any compensation for his services, of course the defendant was not authorized to pay him. He disposed of the money of the district, contrary to the provisions of the statute. He must account to the district for the money he has paid to Davis, and as he has failed to make any valid defence to the suit, there must be

Judgment on the verdict.